Citation Nr: 1811860	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-29 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for hepatic steatosis.  

3.  Entitlement to an initial compensable rating for right ear hearing loss.

4.  Entitlement to a rating in excess of 50 percent for a psychiatric disability including due to unemployability.  

5.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1991 to February 1998.  

This matter came before the Board of Veterans' Appeals (Board) from an October 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing before the undersigned Veterans Law Judge was held at the RO in July 2016.  The hearing transcript has been associated with the claims file.

The increased rating claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2016, at a Central Office hearing before the undersigned Veterans Law Judge, the Veteran informed the Board that he desired to withdraw his appeal for service connection for left ear hearing loss.

2.  Hepatic steatosis was not present during service and is not related to service.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to service connection for left ear hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for service connection for hepatic steatosis have not been met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  At the July 2016 Central Office hearing before the Board, the Veteran withdrew the appeal with respect to the issue of entitlement to service connection for left ear hearing loss.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to this issue, and it must be dismissed.

Service Connection

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

The Board finds the Veteran's current liver disease, diagnosed as hepatic steatosis, was not present until after discharge from service.  Hepatic Steatosis was diagnosed by the January 2012 VA examiner; VA treatment records dated in October and November 2011 reveal findings of possible fatty liver disease and an April 2014 VA treatment record indicates that the mild elevation in LFTs was likely due to fatty liver disease.  The service treatment records reveal no complaint or finding indicative of fatty liver disease, examination was consistently normal, and computerized tomography (CT) scan and ultrasound revealed normal liver in June 1997.  Furthermore, the January 2012 VA examiner determined the hepatic steatosis was not incurred in service.  The examiner explained that although service treatment records documented elevated SGOT/AST levels on June 28, 1997, elevated SGOT/AST can result from many conditions, including heart conditions, such as for which the Veteran was hospitalized at the time the elevated level was detected.  The examiner noted that the ultrasound and CT examination on June 29, 1997, revealed normal liver parenchyma.  There is no medical finding dating the onset of the liver disease to service, and the record does not report the existence of symptoms currently associated with the fatty liver disease which could be dated to service.  

The Board further finds the current hepatic steatosis is not etiologically related to service.  The January 2012 VA examiner determined the liver disease was less likely than not related to service.  As noted above, the examiner explained that the in-service elevated SGOT/AST was not evidence of the current hepatic steatosis.  There is no medical or competent lay evidence of record linking the hepatic steatosis to service.  To this extent, the Board notes that although the Veteran has reported elevated liver enzymes during and since service, there is no competent evidence that any such elevated reading was due to hepatic steatosis rather than an unrelated disorder, as noted by the VA examiner.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  


ORDER

The appeal for service connection for left ear hearing loss is dismissed.

Service connection for hepatic steatosis is denied.  


REMAND

Based on the Veteran's testimony in July 2016 that his conditions have worsened, the Board finds the Veteran should be afforded additional VA examinations to determine the current severity of the left shoulder disability, psychiatric disability, and right ear hearing loss.  

Additionally, the Veteran has contended that the psychiatric disability renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Based on the evidence that the Veteran worked two concurrent positions , the Board finds additional information is needed to determine whether the Veteran performed substantially gainful employment at any time during the period of the claim.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a VA form 21-8940.  Instruct him that the form must be filled out with all employment and salary history.  Ask the Veteran to provide supporting earnings documentation for each position performed during the period of the claim.  

2.  Undertake appropriate development to obtain all outstanding treatment records.  

3.  Afford the Veteran a VA examination to determine the current severity of the right ear hearing loss.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes.  

4.  Afford the Veteran a VA examination to determine the current severity of the psychiatric disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes, to include commenting on the impact on occupational functioning.  

5.  Afford the Veteran a VA examination to determine the current severity of the left shoulder disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  The examiner should also be directed to perform the same range of motion tests for the Veteran's right shoulder.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups experienced, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment experienced during a flare-up of symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Thereafter, readjudicate the Veteran's claims with consideration of all evidence associated with the record after the May 2014 statement of the case.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


